                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                             No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )                  ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )



      This matter is before the court on Defendant Atticus, LLC’s motion to seal a

portion of its Answer and Counterclaims, the matter having been referred to the

undersigned for disposition pursuant to 28 U.S.C. § 636(b)(1)(A) by the Honorable

James C. Dever III, United States District Judge. Plaintiff Syngenta Crop Protection,

LLC (“Syngenta”) has responded in opposition to the motion, and Atticus, LLC

(“Atticus”) has replied. Additionally, a third-party supplier of Atticus has submitted

a statement joining in Atticus’ motion to seal. The court has reviewed the Answer and

Counterclaim, provisionally filed under seal on April 21, 2020, and has considered

the arguments set forth in the parties’ briefs and the third-party statement. For the

reasons set forth below, the court grants Atticus’ motion to seal.

                                    DISCUSSION

      The public has a right of access to court records, which is derived “from two

independent sources: the common law and the First Amendment.” Virginia Dep’t of

State Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004) (citing Stone v.


           Case 5:19-cv-00509-D Document 49 Filed 09/21/20 Page 1 of 6
Univ. of Md., 855 F.2d 178, 180 (4th Cir. 1988)). If the First Amendment right of

access applies, the court can only seal the documents because of a compelling

governmental interest, and the restriction must be narrowly tailored to serve that

interest. Virginia Dep’t of State Police, 386 F.3d at 575. The common law right of

access applies to all judicial records but “does not afford as much substantive

protection to the interests of the press and the public as does the First Amendment.”

Id. (quoting Rushford v. New Yorker Magazine, 846 F.2d 249, 253 (4th Cir. 1988)). To

overcome the common law right of access, the party seeking to seal the documents

bears the burden to show that “countervailing interests heavily outweigh the public

interests in access.” Id. (quoting Rushford, 846 F.2d at 253).

      Civil pleadings are judicial records subject to the common law presumption of

access, which “may be overcome if ‘there is a “significant countervailing interest” in

support of sealing that outweighs the public's interest in openness.’” U.S. Tobacco Inc.

v. Big S. Wholesale of Virginia, LLC, No. 5:13-CV-527-F, 2013 WL 6145549, at *3

(E.D.N.C. Nov. 21, 2013) (quoting In re Application of United States for an Order

Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d 283, 293 (4th Cir. 2013)).

      In determining whether court records should be sealed, this court must follow

the procedure established in In re Knight Publ’g Co., 743 F.2d 231 (4th Cir. 1984).

First, the court must provide public notice of the request to seal and allow interested

parties a reasonable opportunity to object. Id. at 235. Notice is sufficient where, as

here, a motion is docketed reasonably in advance of its disposition. Id. Second, the

court considers less drastic alternatives, such as redaction of any sensitive material.



                                          2

          Case 5:19-cv-00509-D Document 49 Filed 09/21/20 Page 2 of 6
Id. Then, if the court determines that public access should be denied, the court must

provide specific reasons and factual findings supporting the decision to seal. Id.

      This is an action for infringement of Syngenta’s U.S. Patent Nos. 8,124,761

(“the ’761 Patent”) and 8,552,185 (“the ’185 Patent”), which involve methods of

making azoxystrobin, a chemical fungicide used in agricultural products. Syngenta

alleges that “Atticus has infringed, and continues to infringe, Syngenta’s patent

rights by at least importing, using, selling, and offering to sell azoxystrobin products

in the United States . . . that are made using Syngenta’s patented methods.” (Compl.

[DE #1] ¶ 1.) Atticus admits that it sells agricultural fungicides that contain

azoxystrobin but denies any infringement of the ’761 and ’185 Patents. (See, e.g.,

Answer & Countercls. [DE #26] ¶¶ 9, 13, 14, 37.)

      In its motion to seal, Atticus seeks to redact its responses to paragraphs 38

through 42 of Syngenta’s complaint. (See Def.’s Mot. Seal, Ex. 1 [DE #27-1].) These

paragraphs state the following:

            38.   Atticus’ azoxystrobin technical is made by reacting a
      compound of formula (II), as defined in the ’761 and ’185 Patents, with
      2-cyanophenol. This reaction is sometimes referred to colloquially as the
      “condensation” reaction.

            39.   The condensation reaction used to manufacture Atticus’
      azoxystrobin technical is catalyzed using DABCO.

            40.     Among other things, the use of DABCO is confirmed by the
      presence of one or more impurities in Atticus’ end-use products that are
      indicative of the use of DABCO to catalyze the condensation reaction by
      which Atticus’ azoxystrobin technical is made.

            41.    On information and belief, Atticus’s azoxystrobin technical
      is manufactured using DABCO at levels between 0.1 and 40 mol %, and
      more specifically between 0.1 and 2 mol %.

                                          3

          Case 5:19-cv-00509-D Document 49 Filed 09/21/20 Page 3 of 6
            42.   On information and belief, Atticus’s azoxystrobin technical
      is manufactured by mixing DABCO in the presence of 2-cyanophenol.

(Compl. ¶¶ 38–42.) Atticus asserts that “the chemical processes used to make the

azoxystrobin for Atticus’s products constitute highly confidential trade-secret

information,” the public disclosure of which would violate Atticus’ “confidentiality

obligations to its [third-party] suppliers.” (Def.’s Mem. Supp. Mot. Seal [DE #28] at

1–2.) Syngenta opposes Atticus’ motion, arguing that its complaint does not seek “any

sort of detailed recipe or process flow for the manufacture of the accused products,”

but rather Atticus’ “mere admission or denial of the use of certain process elements

that are the focus of Syngenta’s asserted patents, namely the alleged use of DABCO

as a catalyst within certain ranges and its addition in relation to another reagent.”

(Pl.’s Mem. Opp. Mot. Seal [DE #30] at 1.)

      Having carefully considered the arguments of the parties and the statement of

Atticus’s third-party supplier, the court determines that Atticus’ responses to

paragraphs 38 through 42 of Syngenta’s complaint should be redacted at this time.

Atticus has shown that its responses implicate technical details regarding the

manufacture of azoxystrobin, the disclosure of which could seriously jeopardize the

trade secrets of third parties. Atticus’s third-party supplier explains:

             The market for azoxystrobin is very large, highly competitive, and
      is potentially profitable for any chemical manufacturer that can
      successfully produce azoxystrobin on a commercial scale, without
      infringing patent rights of others. . . .

             Many chemical synthesis routes are known for producing
      azoxystrobin, at least on a small scale. Publicly available chemical
      literature, as well as published patent documents, teach many varieties

                                          4

          Case 5:19-cv-00509-D Document 49 Filed 09/21/20 Page 4 of 6
      of solvents, reactants, co-reactants, many varieties of catalysts, etc., that
      may be at least nominally useful for preparing azoxystrobin. The vast
      majority of known methods, however, are not possibly performed at a
      commercial scale in an efficient and profitable manner, or have not been
      scaled up and proven to be capable of profitable use at a commercial
      scale. This fact, and the presumed validity of the Syngenta patents,
      make any commercially successful alternative to the method of the
      Syngenta patents highly valuable. . . .

            Any information that may provide insight into the nature of the
      Producer’s trade secret process is potentially valuable to an alert
      competitor. This includes indirect information, and even information of
      what the Producer’s trade secret process does or does not require, or
      ingredients the process does or does not use. A mere admission or denial
      of any specific step would provide potentially valuable information to a
      competitor by showing that a profitable commercial process is even
      possible without that step. This information would amount to much less
      than an entire teaching of the trade secret process, but would
      nonetheless give a competitor information that it did not previously
      possess (i.e., is of value) by proving that azoxystrobin may be efficiently
      produced either with or without a specific ingredient or step, and with
      or without technology of the Syngenta patents.

(Notice Stmt. Third-Party Supplier, Ex. 1 [DE #39-1] at 2–3.) Additionally, Atticus

seeks to redact only its responses to paragraphs 38 through 42 of Syngenta’s

complaint. This appears to be the least drastic measure to protect the trade secrets

implicated.

      The court need not determine, at this preliminary stage, whether Atticus’

responses should ultimately be made public. If, at some later point, it is determined

that Atticus’ responses to these allegations are not deserving of protection, Atticus’

Answer can be unsealed and its responses to paragraphs 38 through 42 be made

public.




                                          5

          Case 5:19-cv-00509-D Document 49 Filed 09/21/20 Page 5 of 6
                                  CONCLUSION

      For the foregoing reasons, Defendant’s Motion to Seal [DE #27] is GRANTED

and it is ORDERED as follows:

      1.     Defendant’s Answer and Counterclaims [DE #26] shall be SEALED; and

      2.     Within fourteen (14) days of the date of this order, Defendant shall file

the redacted version of its Answer and Counterclaims.

      This 21st day of September 2020.
                                   20.

                                        __________________________________________
                                       ___
                                         ______________________________
                                                                     _
                                       KIMBERLY
                                        KIMBER RLY
                                                 L A. SWANK
                                       United States Magistrate Judge




                                         6

           Case 5:19-cv-00509-D Document 49 Filed 09/21/20 Page 6 of 6
